 

Exhibit 10.14

 

ZUNICOM, INC.

4315 West Lovers Lane

Dallas, Texas 75209

 

June 29, 2007

 

 

 

Mr. William Tan

 

 

 

 

Dear Mr. Tan:

 

 

This letter agreement sets forth the terms of an award by Zunicom, Inc., a Texas
corporation (“Zunicom”), in the form of shares of Zunicom Common Stock pursuant
to a determination by the Board of Directors of Zunicom. 

 

In consideration of your continued availability to provide consulting services
to Universal Power Group, Inc. (a corporation of which we own 40% of the
outstanding shares of its Common Stock) and of services previously rendered by
you to Universal Power Group, Inc. and Zunicom, Zunicom hereby awards to you
351,807 shares of its Common Stock, $.01 par value per share (the “Shares”),
pursuant to the terms and conditions of this letter. Zunicom represents that the
Shares are fully paid and non-assessable.  The Shares are subject to certain
restrictions as provided below.

 

You are entitled to all the rights and privileges of a holder of the Shares
(including the right to receive and retain all cash and/or property dividends
declared thereon).  As used herein the term “Shares” shall mean and include, in
addition to the above referenced number of shares, any new shares or other
securities convertible into shares resulting from any merger or reorganization
of Zunicom, or the recapitalization, reclassification or split of the Shares, or
any stock dividend paid on the Shares.

 

By accepting the Shares you agree as follows:

 

1.         No Shares shall be sold, conveyed, transferred, pledged, encumbered
or otherwise disposed of (any such disposition being herein called a “Transfer”)
prior to the earliest of (a) June 25, 2011, (b) the date on which you are no
longer willing to provide up to 10 hours per month of consulting services to
Universal Power Group, Inc. for a fee of $150 per hour or (c) the date of (i)
your death or (ii) your disability which in the opinion of your personal
physician prevents you from working (such date being hereinafter called the
“Risk Termination Date”).

 

2.         If at any time prior to the Risk Termination Date, either (a) you are
no longer willing to provide up to 10 hours per month of consulting services to
Universal Power Group, Inc. for a fee of $150 per hour for any reason other than
a reason described in subsection (c) in paragraph 1 above, or (b) you exercise
any of the options you currently hold under Zunicom’s Stock Option Plan which
give you the right to acquire 400,000 shares of Zunicom common stock at $.90 per
share (each such event being herein called an “Event of Retransfer”) then, upon
such Event of Retransfer, you shall transfer to Zunicom the Shares on the day
following such event. Upon an Event of Retransfer, you shall deliver to Zunicom
all stock certificates representing such Shares, duly endorsed with your
signature guaranteed thereon by a bank and Zunicom shall deliver to you a
receipt therefor.  Immediately upon such Event of Retransfer, such Shares shall
be deemed to have been transferred to Zunicom and you shall have no further
rights or privileges as a holder of the Shares so re-transferred.

 

3.         You represent and agree that you will only sell, transfer, pledge or
hypothecate any of the Shares pursuant to an effective registration statement
under the Securities Act of 1933 or in a transaction wherein registration under
the Securities Act of 1933 is not required.

 

4.         All certificates for Shares shall be endorsed as follows:

 

“The shares of stock represented by this certificate are subject to certain
restrictions and obligations stated in and are transferable only upon compliance
with the provisions of an Agreement dated June 25, 2007 between this Corporation
and the registered holder, a copy of which Agreement is on file in the office of
the Secretary of this Corporation.”

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933.  The shares have been acquired for investment and must
be held unless they are subsequently registered under the Securities Act of 1933
or, in the opinion of counsel to this Corporation, an exemption from
registration under said Act is available. 

 

5.         In order to facilitate compliance with the transactions described
herein, the certificates representing the Shares are being deposited in escrow
with Morse, Zelnick, Rose & Lander, LLP, as Escrowee, together with stock powers
covering the Shares duly endorsed by you, in blank, with your signature
guaranteed thereon by a bank, and shall be held and disposed of by the Escrowee
in accordance with all of the terms hereof.  Provided an Event of Retransfer has
not then occurred, the Escrowee, on the Risk Termination Date (or as soon
thereafter as is reasonably practicable), shall return to you such certificates
and powers as shall represent the Shares.  Such deposit shall not affect your
right as a holder of the Shares.  The Escrowee shall be under no duty except to
receive the certificates and dispose of same in accordance with the terms
hereof. 

 

6.         This agreement shall be binding upon and inure to the benefit of you
and Zunicom and your and its respective successors and legal representatives.

 

Sincerely yours,

Zunicom, Inc.

 

 

By: __________________________

            John Rudy, Vice President

 

Agreed and Accepted

this ___ day of ________, 2007

 

 

_________________________

William Tan

 

 


 